DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-45 are pending.
Claims 1-16 and 18-31 are withdrawn from consideration as directed to a non-elected invention.
Claims 17 and 32-45 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Austin on 21 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-16:	Are CANCELLED.

Claims 18-31: 	Are CANCELLED.
Claim 33, Line 1:	Following the phrase “further comprises an” the term ---additional--- has been inserted.
Claim 42, Line 1:	Following the phrase “wherein the” the term ---additional--- has been inserted.
Claim 42, Line 1:	The term “emulsifier” has been CHANGED to ---emulsifiers---.
Claim 43:	Is CANCELLED.

Allowable Subject Matter
Claims 17, 32-42, 44, and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: As amended above, the compositions used in the claimed methods of treating Dupuytren’s contracture require the use of a composition combining α-pinene, an aloe vera preparation, and a shea butter preparation, these last two being understood to encompass compositions containing each of aloe vera and shea butter as components, as well as the emulsifier tri(polyglyceryl-3/lauryl) hydrogenated trilinoleate.  While the art suggests the use of combinations of α-pinene, aloe vera, and shea butter in treating Dupuytren’s Contracture, the attached prior art search transcripts demonstrate this emulsifier was not known in the art prior to applicant’s own work, which does not represent valid prior art against the instant application owing to it post-dating the effective filing date of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613